               Case 1:19-cr-00437-AKH Document 85 Filed 10/09/20 Page 1 of 1




                                                       October 9, 2020

     BY ECF
     Hon. Alvin K. Hellerstein
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

                     Re:   United States v. David Wagner, et. al., 19-cr-437 (AKH)

     Dear Judge Hellerstein:

             My firm represents defendant Marc Lawrence in this matter.

            Pursuant to this Court’s Order dated September 15, 2020 (Docket No. 81), I write to update
     the Court regarding Mr. Lawrence’s continued efforts to search for a third financially responsible
     person to co-sign his personal recognizance bond.

             Since our last update to the Court on September 15, 2020, Mr. Lawrence is still in the
     process of contacting one more potential co-signer. Mr. Lawrence continues to use his best efforts
     to secure a third co-signer.

              We have discussed Mr. Lawrence’s efforts with the Government (AUSA Jilan Kamal and
     AUSA Sagar Ravi), and they have no objection to an additional two-week extension for Mr.
     Lawrence to continue his search. Accordingly, we ask the Court to allow Mr. Lawrence to remain
     at liberty with two co-signers pending the results of his continued search for another financially
     responsible person. We will update the Court regarding Mr. Lawrence’s continued efforts no later
     than later than October 23.

                                                                        Respectfully,


                                                                        Andrew St. Laurent

     cc:     AUSA Jilan Kamal, Esq. (by ECF)
             AUSA Sagar Ravi, Esq. (by ECF)




ANDREW ST. LAURENT   ANDREW@HS-LAW.COM          |   DIRECT (646) 248 - 6010



HS-LAW.COM   MAIN (212) 397 - 3370   |   FAX (202) 202 - 6206   |   40 WALL STREET, 53RD FLOOR, NEW YORK, NY 10005
